                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

DAVID DELL’AQUILA, on behalf of                 )
himself and all others similarly situated,      )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )              No. 3:19-cv-00679
                                                )
WAYNE LAPIERRE, the NATIONAL                    )              Judge Campbell
RIFLE ASSOCIATION OF AMERICA,                   )              Magistrate Frensley
and the NRA FOUNDATION, INC.                    )
                                                )
       Defendants.                              )



                        UNOPPOSED MOTION FOR EXTENSION
                       OF TIME TO FILE RESPONSIVE PLEADING


       Defendants respectfully move this Court for an extension of time up to and including

February 19, 2020 to answer or otherwise respond to Plaintiffs Second Amended Complaint (D.E.

43). In support of this Motion, Defendants state as follows:

       1.      Plaintiff filed his Second Amended Complaint (D.D. 43) on January 22, 2020,

making the default response deadline February 5, 2020. See L.R. 7.01(3).

       2.      On January 24, 2020, undersigned counsel communicated with Plaintiff’s counsel,

who does not oppose this motion.

       For these reasons, Defendants respectfully request the Court grant this Motion and give an

extension of time up to and including February 19, 2020 to answer or otherwise respond to

Plaintiff’s Second Amended Complaint.




    Case 3:19-cv-00679 Document 44 Filed 01/27/20 Page 1 of 3 PageID #: 227
Dated:        January 27, 2020                   Respectfully Submitted,

                                                 NEAL & HARWELL, PLC

                                                  /s/ William J. Harbison II
                                                 Aubrey B. Harwell, Jr. (BPR # 2559)
                                                 John E. Quinn (BPR # 12220)
                                                 William J. Harbison II (BPR # 33330)
                                                 1201 Demonbreun Street, Suite 1000
                                                 Nashville, TN 37203
                                                 (615) 244-1713
                                                 aharwell@nealharwell.com
                                                 jquinn@nealharwell.com
                                                 jharbison@nealharwell.com

                                                 Counsel for Defendant NRA Foundation, Inc.



AGREED TO AND APPROVED FOR ENTRY:

 /s/ William A. Brewer
William A. Brewer (admitted pro hac vice)
BREWER, ATTORNEYS & COUNSELORS
750 Lexington Ave., 14th Floor
New York, NY 10022
(212) 527-3024
wbb@brewerattorneys.com

Wallace A. McDonald (BPR # 16210)
LACY, PRICE & WAGNER, P.C.
249 N. Peters Road, Suite 101
Knoxville, TN 37926
(865) 246-0800
amcdonald@lpwpc.com

Attorneys for the NRA and LaPierre Defendants:




                                     2
    Case 3:19-cv-00679 Document 44 Filed 01/27/20 Page 2 of 3 PageID #: 228
                                 CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing to be electronically filed with

the Clerk of the Court on January 27, 2020, using the CM/ECF system, which will send notification

to all counsel of record as listed below.

     Attorneys for the NRA and LaPierre                         Attorney for Plaintiff:
                 Defendants:
                                                    SCHUCHARDT LAW FIRM
 LACY, PRICE & WAGNER, P.C.                         Elliott J. Schuchardt (BPR # 27016)
 Wallace A. McDonald (BPR # 16210)                  6223 Highland Place Way, Suite 201
 249 N. Peters Road, Suite 101                      Knoxville, TN 37919
 Knoxville, TN 37926                                (865) 304-4374
 (865) 246-0800                                     elliott016@gmail.com
 amcdonald@lpwpc.com

 BREWER, ATTORNEYS & COUNSELORS
 William A. Brewer (admitted pro hac vice)
 750 Lexington Ave., 14th Floor
 New York, NY 10022
 (212) 527-3024
 wbb@brewerattorneys.com



                                                        /s/ William J. Harbison II




                                     3
    Case 3:19-cv-00679 Document 44 Filed 01/27/20 Page 3 of 3 PageID #: 229
